Citation Nr: 1616598	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for cross union of the distal tibia and fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to July 1987.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected cross union of the distal tibia and fibula.  The Veteran's notice of disagreement (NOD) was received in September 2009.  A statement of the case (SOC) was issued in January 2010, and a substantive appeal was received in March 2010.  In November 2012, the RO issued a rating decision that continued the 10 percent rating assigned for the Veteran's service-connected cross union of the distal tibia and fibula.

In the Veteran's March 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for June 2015; however, he failed to appear and his hearing request is deemed withdrawn.

In August 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran's claim was remanded previously in August 2015, for the development of updated/current VA treatment records.  Although such was completed on remand, a review of the record shows that additional development must still be completed prior to the adjudication of the Veteran's claim.

In particular, the record shows that in correspondence received in September 2010, the Veteran stated he "want[ed] to file for Vocational Rehabilitation," and was attaching a VA Form 28-1900, to his correspondence.  

The Veteran's VA Form 28-1900 is not included in the claims file.  It also not clear from the record whether the Veteran ultimately participated in a vocational rehabilitation program through VA.  If he did, however, any records from his participation in that program would be pertinent to his claim.  Therefore, on remand, efforts should be undertaken to associate any VA vocational rehabilitation program records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. 	Determine whether a VA vocational rehabilitation folder exists for the Veteran and, if so, such folder should be associated with the claims file.  

The RO should specifically seek to locate a copy of the Veteran's September 2010 VA Form 28-1900, for association with the record.

If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. 	After the development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

